Ogden, J.
In 1862 the plaintiffs sued out a writ of error in this cause, and had a transcript filed in this -court, but have paid no further attention to the case since that time.
And now the defendant in error moves the court to ■dismiss the cause, for the want of prosecution.
It appears from the record, that the plaintiffs in error brought this suit in the lower court against the defendant in error, on a promissory note.
That after suit brought, one of the defendants paid the full amount of the note, together with interest and -costs, to the deputy district clerk, and took a receipt for the same.
*64That the deputy clerk subsequently notified the attorney for plaintiff of the payment, who thereupon recognized the satisfaction of the demand, by delivering the note to the deputy clerk, to be given up tx> defendants for cancellation, and that said suit was afterwards discontinued.
That subsequently, the deputy clerk not having paid over to the attorney the amount collected on said note, he brought another suit against the defendants for the same.
The cause was submitted to a jury, and judgment was rendered for defendants.
We can discover no error in the lower court which would demand a reversal of the judgment, particularly as we believe that substantial justice was attained.
And therefore the motion is sustained, and the cause is dismissed.
Dismissed.